Citation Nr: 0639338	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right ear hearing loss has been 
received.

2.  Entitlement to an initial, compensable rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for right ear hearing loss, and granted the veteran service 
connection for left ear hearing loss with a noncompensable 
rating.  The veteran filed a notice of disagreement (NOD) in 
March 2003, and the RO issued a statement of the case (SOC) 
in May 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2003.

In February 2004, the veteran testified during a hearing 
before a Veterans Law Judge at the RO .  A transcript of the 
hearing is of record.  

In June 2004, the Board denied the veteran's claim for an 
initial, compensable rating for left ear hearing loss and 
declined to reopen his claim for service connection for right 
ear hearing loss.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court granted a motion filed by the 
appellant, vacating the Board's decision and remanding the 
claim to the Board for further proceedings consistent with 
the Court's Order.  

In July 2006, the Board notified the veteran that the 
Veterans Law Judge who presided at his videoconference 
hearing in February 2004, had left the Board.  The veteran 
was advised that he had the right to another hearing by 
another Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2006).
The veteran replied that he did not wish to have an 
additional hearing before a Veterans Law Judge.  
As the claim for an initial compensable rating for left ear 
hearing loss emanates from the veteran's disagreement with 
the initial rating assigned following the grant of service 
connection, the Board has characterized the claim for a 
higher rating in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regarding the application of the VCAA to the veteran's claim 
for a higher initial rating for left ear hearing loss and his 
petition to reopen the claim for service connection for right 
ear hearing loss, the Board finds that all notification 
action needed to render a fair decision on the claims on 
appeal has not been accomplished.  In this regard, the Board 
notes that the veteran has not been notified as to the 
evidence required to substantiate his claim for a higher 
initial rating.  Specifically, in an October 2001 letter, the 
RO informed the veteran of the evidence required to 
substantiate a claim for service connection.  However, 
neither that letter nor any other RO letter notified the 
veteran as to what was needed to substantiate a claim for 
higher rating.

Regarding the application of the VCAA to the veteran's 
petition to reopen the claim for service connection for right 
ear hearing loss, while the veteran was provided notice of 
the need to submit new and material evidence, and while he 
was provided notice of the appropriate legal definition of 
new and material evidence, a generic notice of this type is 
not sufficient, according to the recently decided Court case, 
Kent v. Nicholson, 20 Vet. App 1 (2006).  Rather, the record 
must show that the appellant was provided pertinent notice 
under 38 U.S.C.A. § 5103 which describes, "what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Kent, 20 Vet. App at 
10.  In this case, there is no evidence that the RO 
considered the bases for the denial in the prior July 1984 RO 
rating decision and then provided the veteran a specifically 
tailored notice explaining what is needed to reopen the claim 
for right ear hearing loss in light of the prior 
deficiency(ies) in the claim.  Therefore, proper notice as 
required under 38 U.S.C.A. § 5103(a) has not been provided as 
to the claims on appeal.

Hence, due process of law requires a remand of the claims on 
appeal for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met with respect to the 
claims on appeal, the RO should also issue notice compliant 
with other recent Court decisions, to include Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection.

The RO's notice letter(s) to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession (of which he was not previously notified).

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006). 

Further development of the claim for a higher rating for 
hearing loss also is warranted.  In its March 2006 Order, the 
Court held that the December 2002 VA audiological evaluation 
afforded the veteran was not adequate to rate his left ear 
hearing loss because it did not provide a full description of 
the effects of the disability on his ability to work, and the 
audiologist  id not furnish any detail regarding the effects 
of the veteran's left ear hearing loss on his ordinary 
activity.  Therefore, the Court directed that the Board to 
provide the veteran an adequate medical examination that 
takes into account the effects of his disability on his 
ordinary activities, including his ability to work.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA ear, nose and throat (ENT) examination, with 
audiological testing, at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination or audiological evaluation, without 
good cause, may result in a denial of the claim.  38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination or audiological 
evaluation, the RO should obtain and associate with the 
claims file a copy(ies) of the notice(s) of the evaluation 
sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination and evaluation,  the RO must obtain and associate 
with the claims file all outstanding VA medical records.  The 
veteran stated has stated that he has received treatment at 
the VA Medical Center (VAMC) in Martinsburg, West Virginia, 
and the claims file includes records from that facility dated 
from 1984 to May 1984 and from December 2002 to July 2004.  
However, it is not clear as to whether all records from the 
Martinsburg VAMC have been associated with the claims file.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the aforementioned 
facility, since the date of service (as one issue on appeal 
involves a petition to reopen the claim of service connection 
for right ear hearing loss), following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial  rating for left 
ear hearing loss, the RO should continue to consider whether 
"staged rating" (assignment of different ratings based on 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is appropriate.  The RO should also address 
whether the criteria for invoking the procedures for 
assignment of a higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1), are met.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Martinsburg, West Virginia VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hearing loss that are not 
currently of record, from the date of his 
discharge from service to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims on 
appeal-the petition to reopen the claim 
for service connection for right ear 
hearing loss and the claim for an initial 
higher rating for left ear hearing loss.

The RO's letter(s) should include specific 
notice as to the type of evidence needed to 
substantiate each claim.  As regards the 
claim to reopen, the letter should explain 
what is needed to reopen the claim (in 
terms that specify the basis(es) for the 
prior denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, pursuant 
to the Kent decision (cited to above).

To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the RO's letter(s) should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter on 
appeal that are not currently of record.  
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to each claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter(s) meet(s) the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, as regards 
notice pertinent to the five elements of a 
claim for service connection, as 
appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA ENT examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician  
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.   An 
audiologist should conduct audiometry and 
speech discrimination testing, with all 
results made available to the physician 
prior to completion of his or her report.  

Considering the examination and testing 
results, and the veteran's history, the 
physician should provide specific comment 
as to the effects of the veteran's 
service-connected left ear hearing loss on 
his ordinary activities, as well as on his 
ability to work.

The physician should set forth all 
examination findings, along with a 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for the 
scheduled examination or audiological 
evaluation, the RO must obtain and 
associate with the claims file a copy(ies) 
of any notice(s) of the date and time of 
the examination and the evaluation sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for a higher initial rating for left 
hear hearing loss should include continued 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), is 
warranted, as well as whether the criteria 
for invoking the procedures of 38 C.F.R. 
§ 3.321 are met..  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


